DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 34-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  as previously noted (non-final office action dated 09 September 2015) the apparatus does not require the specific steps recited in the method claims.  The examiner recognizes that per the examiner’s suggestion method claims 34-38 have been submitted.  However, a review of the method claims reveals the presence of New Matter.  As a result the claims have been withdrawn from examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide written description support for the negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for a negative limitation.  The Specification does not describe a reason to exclude additional “other” elements, describe alternatives, shortcomings of the additional “other” elements”, or explicitly describe the lack of the additional “other” elements. The Drawings also do not show the presence of certain features, for example the flexible members would necessitate the absence of additional “other” elements in combination with the flexible members (see claim 21(n)).
Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the application as filed is not described in such a manner to support the newly added limitation in claim 21(o) and (p) (see below).
(o) wherein the ground engaging lower surface of the base defines an outer maximum perimeter, wherein each of the distal ends is within an area defined by the outer maximum perimeter extending upwardly from the base in the at rest positions of the flexible members: 
an exposed middle area between the
distal ends and the proximal ends for being contacted by the basketball player or the basketball held by the basketball player.

    PNG
    media_image2.png
    8
    9
    media_image2.png
    Greyscale
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over LED Fiber Optic Night Light Lamp (hereinafter OPTIC) in view of Cayton (US2014/0321152A1) and Mars (US2007/0194186).
Claim 21, OPTIC discloses a plurality of elongated flexible members (marked-up figure, included below),
(i) wherein each of the flexible members generally maintain a linear shape in an at rest position (such is evident from the figures);
(b)    a base with a ground engaging lower surface, and an upper mounting device for holding the plurality of flexible members at the respective proximal ends of the flexible members in a parallel manner,
(i)    the ground engaging lower surface;
(ii)    the base having a height measured from the ground;
(c)    wherein the upper mounting devices device forms a holder for holding the plurality of flexible members at the respective proximal ends of the flexible members;
(d)    wherein the holder is removable from a remainder of the base;
(e)    wherein each of the flexible members extend extends generally perpendicularly to a center portion of the lower surface;

(g)    wherein the proximal ends of each of the flexible members are connected in a bundle;
(h)    wherein each of the flexible members extend extends from the base,
(i) wherein the portions of each of the flexible members between the base and the distal ends define a circular cross-section;
(i)    wherein the distal end of each of the flexible members is exposed and each flexible member is capable of freely moving and bending when the flexible members are moved by a person i.e. a basketball player or a basketball held by the basketball player, wherein the flexible members return to the at rest position by themselves after the flexible members are moved by a user i.e. basketball player or an object i.e. ball;
(j)    wherein each of the flexible members has a diameter;
(k)    wherein each of the flexible members is between 15 and 55 centimeters long and longer than the base height (the fibers are about 28 cm long);
(l)    wherein the plurality of flexible members includes at least three (3) flexible members;
(m)    wherein the plurality of flexible members defines a maximum height of the basketball training device;
(n)    wherein the bundle of the proximal ends of the flexible members is the only element extending upwardly from the base.
In as much as applicant has disclosed in the application as filed the functional limitations in  (o) and (p), the prior also is capable of meeting the limitations of (o) and (p) below.

(p) wherein the plurality of flexible members defines an exposed middle area between the
distal ends and the proximal ends for being contacted by the basketball player or the basketball held by the basketball player.
	OPTIC discloses the claimed device with the exception of expressly disclosing 1) the fibers being formed of plastic; 2) the diameter of the fibers falls within 1 to 4 mm; and 3) the bottom of the base having a friction promoting surface. However with regards to elements 1) and 2), as disclosed by Cayton (the flexible members i.e. optic members are formed of plastic; paragraph 0018) and the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members).   It would have been obvious to one of ordinary skill in the art to have used plastic and a diameter ranging between 1 to 4 mm to have made OPTIC’s fibers given that Cayton teaches such are desireable material and dimension(s) respectively for making optic fibers.
It is noted, should applicant disagree that Cayton discloses fibers having a diameter within the claimed range, then it would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s flexible members of any desired diameter, since such a In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, OPTIC in view of Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
With regards to elements 3) however, Mars teaches the basic concept of oval pads that have high adhering properties including suction cup holes and soft rubber that will stop or greatly reduce movement of anything in the sold state that weighs over 6 ounces or more.  The pads can be used to hold almost anything that slide as long as the surface is dry (paragraphs 9 and 10).  Since the benefits of a friction promoting surface is well recognized to ensure that the assembly is securely and safely positioned and held on the supporting surface in order to prevent accidental tipping and damage to the assembly it would have been obvious to one of ordinary skill in the art at the time of filing to provide OPTIC with a friction promoting surface as taught by Mars to support the base to prevent sliding, damage or accidental tipping of the assembly.  
It is noted: 
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. 

It is noted: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language). 

Claim 22, OPTIC as modified above in view of Cayton further show the flexible members can be of various lengths (paragraph 0018). As shown in figure 1, the length of the flexible 
Claim 23, OPTIC as modified above in view of Cayton further show the flexible members can be of various thickness or lengths (paragraph 0018). The flexible members can have the same length or can be of variable length according the end user’s preference. Additionally the flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). OPTIC in view of Cayton disclose the claimed invention with the exception of the claimed height range. It would have been an obvious matter of design choice to one of ordinary skill in the art to have made OPTIC’s flexible members of any desired height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 24, OPTIC as modified above in view of Cayton further show the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members). As previously noted, Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, OPTIC as modified in view of Cayton In re Rose, 105 USPQ 237 (CCPA 1955). As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
Claim 25, OPTIC alone and as modified above in view of Cayton further show the at least one flexible member (20, 30) is at least seven (7) flexible members any number of flexible members may be used and at least 7 are shown in figures 1 and 3; paragraph 0018). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 21 above, and further in view of Alonso et al (5,819,354).
Claim 26 OPTIC alone and as modified above show the flexible members have a diameter are about 5 millimeters (about .197 inches).  As noted above OPTIC as modified in view of Cayton show the flexible members can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly % of the base, about 1” (20~22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members), It is the examiner’s position that Cayton shows the flexible members can be of various thickness (paragraph 0018). Nevertheless for the sake of argument, In re Rose, 105 USPQ 237 (CCPA 1955). As stated above, Cayton discloses the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed.
As noted above, Cayton shows the flexible members can be of various thickness or lengths (2, 3 or 4 mm). The bundle of at least 7 flexible members having a diameter within the 2-4 mm range would naturally have a bundle diameter of about 5 mm. When the flexible members are bunched or bundled together the overall diameter would be about 5 mm since the flexible members are not lined-up in a straight line, but rather in a bunch which reduces the overall diameter. Nevertheless for the sake of argument, OPTIC as modified above disclose the claimed invention with the exception of the claimed bundle diameter of about 5 millimeters. It would have been an obvious matter of design choice to one of ordinary skill in the art to have made OPTIC’s bundle of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPG 237 (GCPA 1955).
With regards to the manner in which the ends of the flexible members are bound together. The flexible members can be held together using standard adhesive products known to one of ordinary skill in the art (paragraph 0018). Additionally the lower end of the flexible members may be bound together using adhesive tape or a rubber band, wrapped tightly around the ends, so as to 


OPTIC


    PNG
    media_image3.png
    577
    805
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    678
    1050
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    720
    756
    media_image5.png
    Greyscale


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cayton (US2014/0321152 A1) in view of Mars (US2007/0194186).
Claim 21, Cayton discloses a device comprising:
a plurality of elongated flexible members (optic members and non-optic members 20, 30) that generally maintain a linear shape, the flexible members having a length (figures 1 and 3) comprising plastic (paragraph 0018, the flexible members are made of conventional plastic optical fibers), wherein each of the flexible members generally maintains a linear shape (figures 1-3 shows the flexible members have a generally linear shape);
a base (base 50) with a ground engaging lower surface (bottom surface of the base), and an upper mounting device (ring 40) for holding the plurality of flexible members (20, 30) at the respective proximal ends of the flexible members in a parallel manner;
the base (50) having a height measured from the ground (figure 1):
wherein the upper mounting device (40) forms a holder for holding the plurality of flexible members at the respective proximal ends of the flexible members; wherein the holder is removable from a remainder of the base (figure 2);
wherein each of the flexible members (20, 30) extends generally perpendicularly (paragraph 0020, the fibers are orthogonal) to a center portion of the lower surface (figures 1 and 3);
wherein the distal ends of each of the flexible members are free to move independently and bend relative to the proximal ends (as shown in figure 1, a plurality of the flexible members include ends that are free to move independently and bend);
wherein the proximal ends of each of the flexible members are connected in a bundle (paragraph 0018 and 0019); wherein each of the flexible members (20, 30) extend from the base 
wherein the distal end of each of the plurality of flexible members (20, 30) is exposed and each flexible member is capable of freely moving and bending when the flexible members are moved by a user i.e. a basketball player or a basketball held by the basketball player, wherein the flexible members return to the at rest position by themselves after the flexible members are moved by a user i.e. basketball player or an object i.e. ball (as taught by Cayton in paragraph 0014, the flexible members 20 and 30 can be in the form of fiber-optics 30 and grass-like-members 20 or any other shape and form. Decorations maybe attached to the grass-like members, the figure-optic members 30 or to individual flexible wires. Additionally as taught by Cayton, the shapes/decorations are strategically arranged by the person assembling the device.  Therefore, it is understood as evident by the figures and the above description that the decorative shapes need not be positioned on the ends, nor is there a requirement for the shapes to be placed on any of the flexible members 20 and 30; paragraphs 0014 and 0015); and
wherein each of the flexible members are longer than the base height (figure 1);
wherein the plurality of flexible members includes at least three (3) flexible members (figures 1-3; which clearly shows at least 3 flexible members);
wherein the plurality of flexible members (20, 30) defines a maximum height of the basketball training device;        
(n) wherein the bundle of the proximal ends of the flexible members (20, 30) is the only element extending upwardly from the base.
In as much as applicant has disclosed in the application as filed the functional limitations in  (o) and (p), the prior art also is capable of meeting the limitations of (o) and (p) below, this is evident when reviewing the prior art figures, this is evident when reviewing the prior art figures.
(o) wherein the ground engaging lower surface of the base defines an outer maximum perimeter, wherein each of the distal ends is within an area defined by the outer maximum perimeter extending upwardly from the base in the at rest positions of the flexible members: 
(p) wherein the plurality of flexible members defines an exposed middle area between the
distal ends and the proximal ends for being contacted by the basketball player or the basketball held by the basketball player.
Cayton shows the flexible members can be of various lengths (paragraph 0018).  As shown in figure 1, the length of the flexible members can be about 400 mm (40 cm).  Additionally, Cayton shows that the flexible members can have the same length or can be of variable length according the end user’s preference.  The flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user). The dimension(s) disclosed by Cayton falls within the claimed range.
Cayton discloses the claimed device with the exception of a friction promoting surface.  Mars teaches the basic concept of oval pads that have high adhering properties including suction cup holes and soft rubber that will stop or greatly reduce movement of anything in the sold state that weighs over 6 ounces or more.  The pads can be used to hold almost anything that slide as long as the surface is dry.  (paragraphs 9 and 10).  Since the benefits of a friction promoting surface is well recognized to ensure that the assembly is securely and safely positioned and held on the supporting surface in order to prevent accidental tipping and damage to the assembly it would have been obvious to one of ordinary skill in the art at the time of filing to provide Cayton with a friction In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
It is noted:                     
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claim 23, Cayton shows the flexible members can be of various thickness or lengths (paragraph 0018).  Cayton further shows that the flexible members can have the same length or can be of variable length according the end user’s preference.  Additionally the flexible members can be cut at various lengths, this can occur either at the time of manufacture or during assembly (e.g. by the user).  Cayton discloses the claimed invention with the exception of the claimed height range.  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s flexible members of any desired height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 24, Cayton shows the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members).    Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, Cayton discloses In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Cayton discloses that the flexible members can be of various thicknesses which reinforces the position that changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
Claim 25, Cayton shows the at least one flexible member (20, 30) is at least seven (7) flexible members any number of flexible members may be used and at least 7 are shown in figures 1 and 3; paragraph 0018).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cayton in view of Mars as applied to claims 1-8, 21-25, 27-33 above, and further in view of Alonso (5,819,354).
Claim 26, Cayton shows the flexible members (30) can be of various thickness or lengths (paragraph 0018; Note: the examiner assumes that there was a typo in the disclosure regarding the disclosed diameter(s) of the flexible members. The examiner assumes that the diameters of the flexible members should be 2, 3 or 4 mm and not 20, 30, 40 mm, this is evident from the disclosed drawings since the base is about 3” (74 mm), ring 40 is roughly ¼ of the base, about 1” (20-22mm), the flexible members cannot be between 20-40 mm (2-4 cm), not even one flexible member would fit in the ring, let alone a plurality of flexible members).   Cayton shows the flexible members can be of various thickness (paragraph 0018).  Nevertheless for the sake of argument, Cayton discloses the claimed invention with the exception of the claimed diameter(s).  It would have been an 
As noted above, Cayton shows the flexible members can be of various thickness or lengths (2, 3 or 4 mm).  The bundle of at least 7 flexible members having a diameter within the 2-4 mm range would naturally have a bundle diameter of about 5 mm.  When the flexible members are bunched or bundled together the overall diameter would be about 5 mm since the flexible members are not lined-up in a straight line, but rather in a bunch which reduces the overall diameter. Nevertheless for the sake of argument, Cayton discloses the claimed invention with the exception of the claimed bundle diameter of about 5 millimeters.  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Cayton’s bundle of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With regards to the manner in which the ends of the flexible members are bound together. The flexible members can be held together using standard adhesive products known to one of ordinary skill in the art (paragraph 0018).  Additionally the lower end of the flexible members may be bound together using adhesive tape or a rubber band, wrapped tightly around the ends, so as to bind them together in a tight collective bunch.  Alternatively, a molded plastic collar with a flexible 

    PNG
    media_image6.png
    933
    717
    media_image6.png
    Greyscale

Alternatively:
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anglea (6,142,882).
Claim 21, Anglea discloses a device comprising:
a plurality of flexible members (flexible indicators 32 having a plurality of bristle-like members 34) that generally maintain a linear shape, the flexible members having a length  comprising plastic (can be formed of brightly colored plastic), wherein each of the flexible members generally maintains a linear shape (column 3, lines 30-41);
a base (body 12; column 3, lines 12-17) with a ground engaging lower surface (30) having a friction promoting surface to engage the ground (the base is formed of an elastomeric material which inherently creates a friction promoting surface; column 3, lines 12-13), and an upper mounting device (42 connecting apparatus) for holding the plurality of flexible members (32/34) at the respective proximal ends of the flexible members in a parallel manner;
the base (12) having a height measured from the ground (figures 1 and 3):
wherein the upper mounting device (42; figures 3 and 4) forms a holder for holding the plurality of flexible members at the respective proximal ends of the flexible members; wherein the holder is removable from a remainder of the base (12);
generally perpendicularly to a center portion of the lower surface (figure 3);
wherein the distal ends of each of the flexible members are free to move independently and bend relative to the proximal ends (figures 1 and 3);
wherein the proximal ends of each of the flexible members are connected in a bundle (figure 4 shows the flexible members are connected in a bundle); wherein each of the flexible members (32/34) extend from the base (12), wherein the portions of the flexible members between the base and the distal ends define a circular cross-section;
wherein the distal end of each of the flexible members (32/34) is exposed and each flexible member is capable of freely moving and bending when the flexible members are moved by a person i.e. a basketball player or a basketball held by the basketball player, wherein the flexible members return to the at rest position by themselves after the flexible members are moved by a user i.e. basketball player or an object i.e. ball; and
wherein each of the flexible members are longer than the base height (column 4, lines 2-7);
wherein the plurality of flexible members includes at least three (figures 1 and 3 show that there are more than 3 flexible members) flexible members;
wherein the plurality of flexible members (32/34) defines a maximum height of the basketball training device; 
wherein the bundle of the proximal ends of the flexible members (32/34) is the only element extending upwardly from the base (removing device 38 is arbitrary).
In as much as applicant has disclosed in the application as filed the functional limitations in  (o) and (p), the prior also is capable of meeting the limitations of (o) and (p) below.
(o) wherein the ground engaging lower surface of the base defines an outer maximum perimeter, wherein each of the distal ends is within an area defined by the outer maximum perimeter extending upwardly from the base in the at rest positions of the flexible members: 
(p) wherein the plurality of flexible members defines an exposed middle area between the
distal ends and the proximal ends for being contacted by the basketball player or the basketball held by the basketball player.
It is noted:                     
The preamble – A basketball training device -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 

Claim 22, Anglea shows the flexible members is between 25 (9.84 inches) and 45 (17.72 inches) centimeters long (the flexible members are 20 inches long, folded in half having a length of 10 inches; column 4, lines 2-7).  
Claim 25, Anglea shows the at least one flexible member (34) is at least seven (7) flexible members.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anglea (6,142,882).
Claim 23, Anglea shows the flexible members are 20 inches long, folded in half to have a length of 10 inches.  Anglea discloses the claimed invention with the exception of the height being about 35 centimeters long (13.78 inches).  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 24, Anglea shows the flexible members (34) have a diameter.  Anglea discloses the claimed device with the exception of the diameter of the flexible members.  It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  As stated above, Anglea’s discloses that the flexible members can be of various thicknesses which reinforces the position that . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Anglea (6,142,882) in view of Alonso (5,819,354) (hereinafter Alonso).
Claim 26, Anglea shows the at least seven flexible members (32/34) define a bundle having a diameter. Anglea discloses the claimed device with the exception of 1) the diameter of the bundle and 2) the flexible members being fused together by a heat shrink tubing. 
With regards to 1): It would have been an obvious matter of design choice to one of ordinary skill in the art to have made Anglea’s flexible members of any desired diameter (figure 4), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is noted that Anglea shows the flexible members form a bundle which have a diameter.  Changing the diameters is a matter of user preference and has no criticality or unexpected results for the actual diameter(s) being claimed. 
With regards to 2): The flexible members can be held together using a connecting apparatus 42 (column 3, lines 56-67 and column 4, lines 1-11).  Alonso disclose the known concept of forming a sleeve 24 from heat shrink tubing (col 7 lines 65+).  It would have been obvious to one of ordinary skill in the art to substitute the coupling means of Anglea with the known heat shrink tubing as taught by Alfonso et al as a matter of substituting one known coupling means for another.

    PNG
    media_image7.png
    1458
    890
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.  
With regards to the newly submitted method claims, the claims include NEW MATTER and will not be examined. 
With regards to the 112 1st or (a) rejection (pages 7-11 of the Remarks section) applicant asserts the examiner failed to establish a prima facie showing that the written description was not satisfied.  The applicant further asserts 
In the present Section 112(a) rejection, the Examiner has not provided any reasons why
one of ordinary skill in the art would not have recognized that the inventor was in possession of the bundle of the proximal ends of the flexible members being the only element extending upwardly from the base as required in independent claim 21. As such, the Examiner has not established a prima facie case for the Section 112(a) rejection as required by the MPEP. Rather, in the rejection the Examiner merely recites different bases to establish written description support such as “a reason to exclude,” “describe alternatives, shortcomings,” or “explicitly describe the lack of the additional ‘other’ elements.” However, these bases are not an exclusive and exhaustive list, and other options for establishing written description support for a negative limitation are allowed under the MPEP. See MPEP § 2173.05(1). In fact, the Examiner, overlooks several technological descriptions of the flexible members within both the specification and the drawings that should be analyzed with reviewing the support for the claim amendment.
Accordingly, to establish a proper prima facie case, the Examiner must provide reasons why a person skilled in the art would not have recognized that the inventor was in possession of the invention as claimed, and these reasons were not provided in the current Section 112(a) rejection.

The examiner respectfully asserts that the examiner does not speculate why one of ordinary skill in the art would not have recognized the claimed feature.  Based on applicant’s line of thinking, why would one of ordinary skill in the art speculate the inventor was in position.  The lack of other elements in the drawings without any mention in the specification is not sufficient teaching to support applicant’s position. The applicant’s arguments are not persuasive since it is 
 With regards to the 102 rejection (pages 11-15 of the remarks section), as noted during the interview Anglea discloses a plug, the structure of the plug reads on the pending claims.  There is no modification therefore there would be no destroying of the structure or making the structure inoperable as applicant appears to be asserting.  It appears that applicant is merely arguing intended use and basically speculating what the prior art can or can’t do without providing any reasonable explanation so that the examiner can address. The applicant’s arguments are not persuasive since it is speculative and is not supported by any objective evidence.  
With regards to the 103 rejection (pages 15-27), refer to the non-final office action date 18 March 2021 (under Remarks) ) and the interview summary dated 02 September 2021, since it appears applicant is presenting the same arguments.
With regards to applicant’s assertions (pages 20+), most of the newly added functional limitations have no support in the application as filed.  It appears that applicant adds limitations in an attempt to overcome the prior art without actually having support in the application, and when the examiner raises new matter issues, applicant asserts that one of ordinary skill in the art would have or could have realized that applicant was in position of such functions.  As noted above such assertions are speculative and are not found persuasive.
Lastly, with regards to the 1.132 declaration of Duane Frederick Jourde, 
The declaration under 37 CFR 1.132 filed  20 September 2021 is insufficient to overcome the rejection of claims 21-26 based upon insufficieny of disclosure under 112(a) or 112 1st; 102(a) rejection over the Anglea patent; 103 rejection over Cayton, and 103 rejection over OPTIC as set forth in the last Office action because:  the commercial success and the long-felt need noted by the .  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In conclusion, the prior art of record read on the pending claims.  All rejects have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711  
/ma/
26 January 2022